Case 1:18-cv-04615-ENV-LB Document 23 Filed 02/27/19 Page 1 of 2 PageID #: 90


                                                                         FILED
                                                                      IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT                                      UISJDISTRICT COURT E.D.N.Y

EASTERN DISTRICT OF NEW YORK                                     * FEB^7 2019
YAN ZHANG a/k/a SOPHIA ZHANG,on her own
behalf and on behalf of others similarly situated,                 BROOKLYN OFFICE

                                     Plaintiff,            MEMORANDUM & ORDER


              •against-                                    18-CV-4615(ENV)(LB)

BRIGHTRAY DENTAL P.C. d/b/a BRIGHT RAY
DENTAL; LEI HUANG a/k/a RAYMOND
HUANG and SONIA YANG,

                                     Defendants.



VITALIANO,D.J.

       On February 13, 2019, defendants filed an offer ofjudgment pursuant to Federal Rule of

Civil Procedure 68 in this action brought under the Fair Labor Standards Act("FLSA"). Dkt.

No. 18. On February 18, 2019, plaintiff filed a notice of acceptance of defendants' offer of

judgment. Dkt. No. 20. The Clerk of Court entered judgment on February 21,2019. Dkt. No.

22.


       Ordinarily, settlements of FLSA actions are subject to district court review pursuant to

Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199(2d Cir. 2015). The language of Rule 68

is mandatory, however, and requires the clerk to "enterjudgment" once an offer ofjudgment has

been accepted. Given that the settlement here will not extinguish the rights of any potential

plaintiffs not named as parties, and because the "majority of district courts in this Circuit have

held that judicial approval is not required for Rule 68 offers ofjudgment," Anwar v. Stephens,

No. 15-CV-4493(JS)(GRB), 2017 WL 455416, at *1 (E.D.N.Y. Feb. 2, 2017), the Court holds
Case 1:18-cv-04615-ENV-LB Document 23 Filed 02/27/19 Page 2 of 2 PageID #: 91




that a Cheeks fairness review is not necessary here.^

       The parties are directed, within 14 days ofthe entry of this Order, to file a stipulation of

dismissal ofthis action or a letter explaining why the case should not be dismissed.

       So Ordered,


Dated: Brooklyn, New York
       February 26,2019

                                                 /S/ USDJ ERIC N. VITALIANO
                                                    ERIC N. VITALIANO
                                                    United States District Judge




'The Court notes, however, that a pending Second Circuit appeal may resolve any conflict
between Cheeks and Rule 68. See MeiXing Yu v. Hasaki Rest., Inc., 874 F.3d 94,98(2d Cir.
2017)(granting leave to appeal).
